Citation Nr: 1103177	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel











INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he was in the Commonwealth Army of the 
Philippines in service of the Armed Forces of the United States 
(USAFFE), specifically as a part of the recognized guerrillas in 
the service of the Armed Forces of the United States.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an administrative decision in August 2009 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In December 2009, the Appellant filed a substantive appeal and 
included a letter in which he specifically requested assistance 
in obtaining representation to help him with his claim.  
Thereafter the RO issued a supplemental statement of the case 
without addressing representation. 

The record does not show that the Appellant was afforded the 
opportunity to obtain representation.  Under 38 C.F.R. § 3.103(a) 
and (e), the Appellant has the right to representation at every 
stage in the prosecution of the claim. 







Accordingly, the case is REMANDED for the following action:


1).  Provide the Appellant the information, 
pertaining the appointment of 
representation.  If the Appellant does not 
appoint a representative, return the case 
to the Board.

2).  If the Appellant appoints a 
representative, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the Appellant and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
